DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-9 and 14-17 in the reply filed on 1/5/2022 is acknowledged.
Claims 1-4 and 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  The third and fifth limitations in claims 6 and 15 both terminate with a period.  It is assumed that the last two limitations were intended to be omitted since they are repeats of existing limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The revised patent eligibility guidelines requires a two-prong analysis under step 2A.  In prong one, it is determined that the claimed limitations are directed to a mathematical concept.  For example:
performing first decoding by configuring a log-likelihood ratio (LLR) value of a shortening part based on the information about the shortening pattern; and 
verifying validity of a corresponding codeword based on results of the first decoding

are all steps of a mathematical formula based on data relationships.  The specification at paragraph 64 shows the mathematical relationship for configuring a log-likelihood ratio (LLR) value in a belief propagation decoding algorithm.  The specification further shows that verifying validity of a corresponding codeword comprises a matrix multiplication operation to determine whether the resulting syndrome is equal to zero (paragraph 60).
In prong two, it is determined whether any additional elements rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The additional elements to the abstract method are as follows: obtaining information about a shortening pattern; and a processor.  The processor serves to execute the not indicative of integration into a practical application.
In step 2B, an evaluation is made as to whether the claim as a whole amounts to significantly more than the exception itself.  The analysis is the same as laid out in step 2A above, and therefore the conclusion is the same: claims 5-9 and 14-17 are ineligible under 35 U.S.C. 101.
In claims 6 and 15, it has been shown above that verifying validity and configuring LLR are directed to mathematical relationships.
In claims 7 and 16, it has been shown above that receiving the information about the shortening pattern is considered insignificant extra-solution activity.
In claim 8, it has been shown above that belief propagation decoding is directed to a mathematical relationship.
In claims 9 and 17, a syndrome check verification is shown above with respect to paragraph 60 of the specification to be a mathematical multiplication computation. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "second decoding".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5, 8, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Anholt et al (US Pat. 8,601,352; hereinafter referred to as Anholt).
As per claim 5:	Anholt teaches a low-density parity-check (LDPC) (Fig. 3, 90) decoding method (Fig. 4) for a communication device (Fig. 1), the LDPC decoding method comprising: 
obtaining information about a shortening pattern (Fig. 3, 94 outputs a shortening pattern to decoder 90); 
performing first decoding by configuring a log-likelihood ratio (LLR) value of a shortening part (Fig. 4, 118) based on the information about the shortening pattern (col. 7, line 65-col. 8, line 2); and 
verifying validity of a corresponding codeword based on results of the first decoding (Fig. 4, 122 YES; col. 9, lines 54-56).
As per claim 8:
	Anholt teaches the LDPC decoding method of claim 5, wherein the first decoding and second decoding are learning-based belief propagation (BP) decoding (col. 8, lines 10-11).As per claim 14:
	Anholt teaches a communication device (Fig. 1) for performing low-density parity-check (LDPC) decoding (Fig. 3, 90), the communication device comprising: 
a processor (Fig. 1, 52) configured to obtain information about a shortening pattern (Fig. 3, 94 outputs a shortening pattern to decoder 90); and 
an LDPC decoder (Fig. 3, 90) configured to perform first decoding by configuring a log-likelihood ratio (LLR) value of a shortening part (Fig. 4, 118) based on the information about the shortening pattern (col. 7, line 65-col. 8, line 2) and verify validity of a corresponding codeword based on results of the first decoding (Fig. 4, 122 YES; col. 9, lines 54-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anholt in view of Maltsev et al (US Pat. Pub. 2005/0157638; hereinafter referred to as Maltsev).
As per claim 7:	Anholt teaches the LDPC decoding method of claim 5.  Not explicitly disclosed is further comprising receiving the information about the shortening pattern from a transmitting side.  However, Maltsev in an analogous art teaches receiving information about a shortening pattern from a transmitting side (Fig. 2, 207; paragraph 32).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive information about the shortening pattern from a transmitting side of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the shortening pattern information was required by Anholt (as shown in Fig. 3), and that receiving it from the transmitting side was a known way to provide the information such that it would not have changed the principle of operation, would have satisfied the requirements of Anholt, and would have produced expected results.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive information about the shortening pattern from a transmitting side of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because the shortening pattern information was required by Anholt (as shown in Fig. 3), and that receiving it from the transmitting side was a known way to provide the information such that it would not have changed the principle of operation, would have satisfied the requirements of Anholt, and would have produced expected results.

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anholt in view of Hsiao et al (US Pat. Pub. 2017/0134049; hereinafter referred to as Hsiao).
As per claim 9:	Anholt teaches the LDPC decoding method of claim 5.  Not explicitly disclosed is wherein the validity of the corresponding codeword is verified by a syndrome check for the results of the first decoding.  However, Hsiao in an analogous art teaches verifying a codeword by using a syndrome check (paragraph 81).

As per claim 17:	Anholt teaches the communication device of claim 14.  Not explicitly disclosed is wherein the LDPC decoder is configured to verify the validity of the corresponding codeword through a syndrome check for the results of the first decoding.  However, Hsiao in an analogous art teaches verifying a codeword by using a syndrome check (paragraph 81).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform a syndrome check to make the determination in Fig. 4, 122 of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was a known way of determining whether a valid codeword was reached, as required by Anholt in Fig. 4, 122.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anholt in view of Su et al (US Pat. Pub. 2011/0041040; hereinafter referred to as Su).
As per claims 6 and 15:
Anholt teaches the LDPC decoding method of claim 5 and communication device of claim 14 above.  Not explicitly disclosed is: based on that the corresponding codeword is invalid, verifying validity of a partial codeword of the corresponding 
based on that the corresponding codeword is invalid (Fig. 2B, original vs read), verifying validity of a partial codeword of the corresponding codeword (Fig. 2B, LDPC2 verifies that bits 0-2 and 4-7 are strong/valid); 
reconfiguring the LLR value of sequences of the partial codeword estimated to be valid (Fig. 2B, Modify); and 
performing second decoding of the corresponding codeword based on the reconfigured LLR value (Fig. 2B, LDPC3).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the soft decoding method of Su in the system of Anholt.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have improved error correction capability (paragraph 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record are generally directed to iterative LDPC decoders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111